DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/14/2020 has been accepted and entered. Accordingly, claims 1 and 6-8 are amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claims 1 and 6-8 include
(1) “a movable body configured to perform unmanned driving and used to deliver a baggage
to a designated delivery destination”
	Claim 4 includes 
(2) “a power storage device configured to store power for traveling,”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(2) recited above use the generic placeholder “unit” or “mechanism” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(2) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(2) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Specifically, the corresponding structure for (1)-(2), respectively, includes:
(1) ¶37 electrically powered vehicles
¶ 38 “Vehicle 100 is configured to generate driving power for traveling using electric power from a power storage device mounted thereon as described below with reference to FIG. 3. In this first embodiment, vehicle 100 is further configured to allow the power storage device to be charged using electric power supplied from a power supply external to the vehicle, and vehicle 100 is an electric vehicle, a so-called plug-in hybrid vehicle, or the like, for example (hereinafter, a power supply external to the vehicle will be also referred to as "external power supply" and charging of a power storage device with the external power supply will be also referred to as "external charging").
¶ 38 “a vehicle”, i.e., 100, FIG. 1 . . . “It should be noted that vehicle 100 is not necessarily limited to the vehicle capable of the external charging and may be a hybrid vehicle having no externally charging function”
¶14 “a power storage device configured to store power for traveling; and a charger configured to charge the power storage device using power supplied from a power supply facility external to the movable body”;
(2) 110, FIG. 1; 
¶ 46 “110 is a power storage component configured to be chargeable/dischargeable. Power storage device 110 is configured to include a secondary battery such as a lithium ion battery or a nickel-hydrogen battery, or include a power storage element such as an electric double layer capacitor, for example. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0341274 to Donnelly et al. (“Donnelly”) in view of U.S. Patent Application Publication No. 2018/0267536 to Goldberg et al. (“Goldberg”)
	With respect to claims 1 and 6–8, Donnelly discloses a delivery system comprising a movable body configured to perform unmanned driving and used to deliver a baggage to a designated delivery destination (¶31 “user can make a request for a vehicle service provided by the autonomous vehicle . . . request can indicate the type of vehicle service that the user desires (e.g., a transportation service, a delivery service, a courier service, etc.), a location associated with the user”) (¶ 47 “a user receiving delivered item(s) from/placing item(s) within the vehicle, etc”); and 
a server configured to communicate with the movable body (¶ 155 “the method 1200 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems”)(¶196 “computing system 1430 can include one or more server computing devices”) (i.e., 106, 102, FIG. 1) (“vehicle computing system 102 and/or the operations computing system 106 according to a client-server relationship”);
determining one or more vehicle actions based at least in part on the estimated traffic impact and/or the estimated time of user arrival. For instance, the vehicle computing system 102 can determine one or more vehicle actions based at least in part on the estimated traffic impact 504 . . . one or more vehicle actions . . . or travelling along a second vehicle route 208 (e.g., entering into a vehicle holding pattern). The second vehicle route 208 can be at least partially different from the first vehicle route 204. The second vehicle route 208 can include a route that leads to the location 202 associated with the user 110 (or at least to a vicinity 206 of the location 202)”). 
In addition, Donnelly discloses a server selecting a second route having a heavier traffic amount than a traffic amount of the first route as the delivery route 
(¶ 48-49 “autonomous vehicle can determine one or more vehicle actions based at least in part on the estimated traffic impact and/or the estimated time of user arrival . . . the autonomous vehicle can apply a first weighting factor to the estimated traffic impact and a second weighting factor to the estimated time of user arrival. The first weighting factor can be different than the second weighting factor. By way of example, the estimated impact on traffic may be high while the estimated time of user arrival may be short . . . the estimated time of user arrival can be given a greater weight than the estimated traffic impact”) 
i.e., Donnelly teaches vehicle actions are based on traffic (¶164) which comprises a level of traffic (¶ 161; claim 5), a number of vehicles on the route (¶141) (¶137 “The determination of the second vehicle route 208 can be based on a variety of information . . . FIG. 9 depicts example information 900 associated with a second vehicle route 208” including “Current . . . traffic data” 902A, second vehicle route 208, other vehicles in geographic area 902C, FIG. 9), and an estimated time of user arrival (¶ 164; claim 4 “determining . . . an estimated time of user arrival . . . determining . . . vehicle actions . . . . based at least 
Vehicle actions include traveling along a second route  (¶ 5 “determining . . . an estimated traffic impact of the autonomous vehicle on the geographic area based at least in part on the traffic data . . . determining . . . one or more vehicle actions based at least in part on the estimated traffic impact . . . vehicle actions include . . . travelling along a second vehicle route”) (¶ 50 “the autonomous vehicle can be re-routed along a second vehicle route that is at least partially different than the first vehicle route”). Traveling along a second route can include 1) traveling an a route that coincides with the first route but additionally includes a holding pattern wherein a holding pattern is a second route longer than the first route (i.e., ¶136 “The second vehicle route 208 can be a path along which the vehicle 104 can travel around a block, back to the location associated with the user”) and 2) a “second vehicle route 208 can be completely different from the first vehicle route 204 such that no portion of the second vehicle route 208 overlaps with the first vehicle route 204” (¶ 136). 
Under 1) the traffic of the second route is inherently heavier since more traffic, i.e., traffic control objects,  number of vehicles, will be encountered in the non-coinciding portions of the second route. Furthermore, Donnelly discloses the degree of traffic can be indicated by a number of vehicles on a route (¶ 141) such that when a second route coincides with a first route, but the second route additionally includes a holding pattern, the second route will contain a higher number of vehicles, or traffic, than the first route. The purpose of the second route in 1) is to intentionally increase the route time to arrive at a particular location at the same time a user arrives at the particular location (i.e., high estimated time of user arrival 1322, vehicle travels via 2nd vehicle route 1318, FIG. 13A)(¶51 “afford the user additional time to arrive at the vehicle”). 
Under 2) Donnelly discloses that if the traffic on the first route is relatively low, with few other vehicles in the first route, and the user time of arrival is high, a second route can be traveled (¶ 49, ¶¶ 134-136) wherein the second route can inherently have a heavier traffic amount than the relatively low traffic amount of the first route. 

In addition, although Donnelly discloses selecting a vehicle route to arrive at the set arrival time of the user, as well as searching between routes and selecting a route with a heavier traffic amount, as noted above, Donnelly fails to overtly disclose searching between two routes wherein both routes arrive at the set time of a user. 
However, searching between a plurality of routes with various differences, i.e., a shorter route with higher traffic, a longer route with lighter congestion, and various other considerations (i.e., energy efficiency, road surface, construction, etc.) and selecting a route to achieve a set time of arrival wherein selecting a road with heavier traffic is one of the options based on the various conditions was known to one of ordinary skill in the art at the time of effective filing. 
For example, Goldberg, from the same field of endeavor, discloses first determining a set time and location of user pickup (210, FIG. 2), and then searching for a route amongst a plurality of routes (220, FIG. 2) that will achieve the goal of arriving at a particular location at a particular time in consideration of various differences between the routes including travel time, weather, traffic, construction, or pedestrian interference from an event such as a parade to select the optimal route (Goldberg, ¶¶ 29-31 “Vehicle pickup application 111 may determine a new time and location to pick up the vehicle operator based on the changes in received metadata. In various embodiments, the user may provide a predetermined pickup time and pickup location to the autonomous vehicle via autonomous 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time effective filing to search between a plurality of routes with various differences, i.e., a shorter route with higher traffic, a longer route with lighter congestion, and various other considerations (i.e., energy efficiency, road surface, construction, etc.) and selecting a route to achieve a set time of arrival wherein selecting a road with heavier traffic is one of the options based on the various conditions in the system of Donnelly in view of the combined teachings of Donnelly and Goldberg. For example, a route with higher traffic may be selected as the optimal route in consideration that alternate candidate routes have poor weather conditions (Goldberg, ¶ 31 “Various factors may determine travel time, for example, weather, traffic, construction, pedestrian interference”) in order to avoid potentially dangerous conditions. 
With respect to claim 2, Donnelly discloses wherein when it is determined that the movable body is unable to reach the delivery destination at the set arrival time, the server is configured to transmit a delivery delay notification to a mobile terminal of the user (¶ 53 “The autonomous vehicle can provide the user with one or more communications indicating the actions taken by the autonomous vehicle . . . [i]n the event that the autonomous vehicle does not find a parking spot and does not stop in the travel way, the 
	With respect to claim 3, Donnelly discloses when it is determined that the movable body will reach the delivery destination at a time earlier than the set arrival time by a predetermined time, the server is configured to transmit, to the movable body, a standby instruction for bringing the movable body into a standby state at a parking area (¶ 48 “one or more vehicle actions based at least in part on the estimated traffic impact and/or the estimated time of user arrival . . . vehicle action(s) can include stopping within the vicinity of the location associated with the user (e.g., at least partially in the travel way). For example, in the event that the level of traffic (e.g., the number of other vehicles that would be impacted by an in-lane stop) is below a traffic threshold, the autonomous vehicle can determine that the vehicle can stop within the travel way to wait for the user to arrive at the vehicle”) (¶109 “The estimated time estimated time of user arrival (e.g., estimated time until the user 110 completes boarding) can help the vehicle computing system 102 determine whether or not to stop at least partially in the travel way 600. Such time estimate(s) can be expressed as a time duration (e.g., user estimated to arrive in 1 minute) and/or a point in time (e.g., user estimated to arrive at 10:31 am (PT))”) (¶127 “vehicle computing system 102 can determine an estimated time of user arrival based at least in part on the location data associated with the user device 138 . . . vehicle computing system 102 can determine the amount of time that the object(s) within its surroundings would be impacted as the vehicle 104 waits for the user 110”) (¶133 “in the event that the estimated time of user 702 arrival is below the time constraint 706 (e.g., the estimated time of user arrival is low), the vehicle computing system 102 can determine that the vehicle 104 can stop at least partially within the travel way 600”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Goldberg and further in view of U.S. Patent Application Publication No. 2019/0016331 to Carlson et al. (“Carlson”)

	However, providing instructions to an autonomous vehicle with a battery to charge battery at a power supply facility was known to one of ordinary skill in the art at the time of invention. For example, Carlson, from the same field of endeavor discloses 
the movable body includes a power storage device configured to store power for traveling (¶ 80 “electric battery-powered”), and a charger configured to charge the power storage device using power supplied from a power supply facility external to the movable body (¶ 80 “charging station”), the power supply facility is provided at the parking area (¶81 “Charging stations 1060 include a charging station 1062 for each parking bay 1064”), and the instruction includes an instruction for charging the power storage device using the power supply facility at the parking area (¶ 77 “application may be adapted to particular model of autonomous vehicle 820 to facilitate relatively accurate and precise travel over preprogrammed path of travel . . . instructions to orient and position autonomous vehicle 820 driverlessly (e.g., without a driver or any passenger) adjacent to charging station 807 in charging bay 813 to accept a fuel interface (e.g., a plug of a charging cable) to receive fuel (e.g., electric charge or power)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art to provide instructions to an autonomous vehicle in a parking area to charge a vehicle battery at a power supply facility, as taught by Carlson, in the system of Donnelly in view of Goldberg, in order to predictively schedule refueling of the autonomous vehicle to maximize downtime efficiency such that the vehicle does not run out of charge during scheduled deliveries (Carlson, ¶ 81 “predict an interval of time during which to activate driverless recharging so that a battery may be recharged sufficiently to propel autonomous vehicle 920 over a range of distances to accomplish planned or predicted activities”).


s 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0341274 to Donnelly et al. (“Donnelly”) in view of U.S. Patent Application Publication No. 2005/0071081 to Hirose et al. (Hirose)
	With respect to claims 1 and 6–8, Donnelly discloses a delivery system comprising a movable body configured to perform unmanned driving and used to deliver a baggage to a designated delivery destination (¶31 “user can make a request for a vehicle service provided by the autonomous vehicle . . . request can indicate the type of vehicle service that the user desires (e.g., a transportation service, a delivery service, a courier service, etc.), a location associated with the user”) (¶ 47 “a user receiving delivered item(s) from/placing item(s) within the vehicle, etc”); and 
a server configured to communicate with the movable body (¶ 155 “the method 1200 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems”)(¶196 “computing system 1430 can include one or more server computing devices”) (i.e., 106, 102, FIG. 1) (“vehicle computing system 102 and/or the operations computing system 106 according to a client-server relationship”);
when an arrival time of a user, who moves to the delivery destination without riding on the movable body, to the delivery destination is set (¶ 163 “At (1216), the method 1200 can include determining an estimated time of user arrival. For instance, the vehicle computing system 102 can determine an estimated time of user arrival”), the server being configured to transmit, to the movable body, an instruction for moving the movable body in accordance with a delivery route searched to allow the movable body to reach the delivery destination at the set arrival time, the movable body moving to the delivery destination in accordance with the instruction (¶164 “At (1218), the method 1200 can include determining one or more vehicle actions based at least in part on the estimated traffic impact and/or the estimated time of user arrival. For instance, the vehicle computing system 102 can determine one or more vehicle actions based at least in part on the estimated traffic impact 504 . . . one or more vehicle actions . . . or travelling along a second vehicle route 208 (e.g., entering into a vehicle holding pattern). The second vehicle route 208 can be at least partially different from the first vehicle route 204. The second vehicle route 208 can include a route that leads to the location 202 associated with the user 110 (or at least to a vicinity 206 of the location 202)”). 

(¶ 48-49 “autonomous vehicle can determine one or more vehicle actions based at least in part on the estimated traffic impact and/or the estimated time of user arrival . . . the autonomous vehicle can apply a first weighting factor to the estimated traffic impact and a second weighting factor to the estimated time of user arrival. The first weighting factor can be different than the second weighting factor. By way of example, the estimated impact on traffic may be high while the estimated time of user arrival may be short . . . the estimated time of user arrival can be given a greater weight than the estimated traffic impact”) 
i.e., Donnelly teaches vehicle actions are based on traffic (¶164) which comprises a level of traffic (¶ 161; claim 5), a number of vehicles on the route (¶141) (¶137 “The determination of the second vehicle route 208 can be based on a variety of information . . . FIG. 9 depicts example information 900 associated with a second vehicle route 208” including “Current . . . traffic data” 902A, second vehicle route 208, other vehicles in geographic area 902C, FIG. 9), and an estimated time of user arrival (¶ 164; claim 4 “determining . . . an estimated time of user arrival . . . determining . . . vehicle actions . . . . based at least in part on the estimated time of user arrival”) wherein optimal routes are selected to minimize wait time, or equalize travel time to a meeting point for the user and the vehicle (i.e., ¶134, 140 (ETUA, 1322, “high”; “low”) (¶129 time constraint “acceptable wait time”). 
Vehicle actions include traveling along a second route  (¶ 5 “determining . . . an estimated traffic impact of the autonomous vehicle on the geographic area based at least in part on the traffic data . . . determining . . . one or more vehicle actions based at least in part on the estimated traffic impact . . . vehicle actions include . . . travelling along a second vehicle route”) (¶ 50 “the autonomous vehicle can be re-routed along a second vehicle route that is at least partially different than the first vehicle route”). Traveling along a second route can include 1) traveling an a route that coincides with the first route but additionally includes a holding pattern wherein a holding pattern is a second route longer than the first route (i.e., ¶136 “The second vehicle route 208 can be a path along which the vehicle 104 can travel around a block, back to the location associated with the user”) and 2) a “second vehicle route 208 can be completely different from the first vehicle route 204 such that no portion of the second vehicle route 208 overlaps with the first vehicle route 204” (¶ 136). 
route (¶ 141) such that when a second route coincides with a first route, but the second route additionally includes a holding pattern, the second route will contain a higher number of vehicles, or traffic, than the first route. The purpose of the second route in 1) is to intentionally increase the route time to arrive at a particular location at the same time a user arrives at the particular location (i.e., high estimated time of user arrival 1322, vehicle travels via 2nd vehicle route 1318, FIG. 13A)(¶51 “afford the user additional time to arrive at the vehicle”). 
Under 2) Donnelly discloses that if the traffic on the first route is relatively low, with few other vehicles in the first route, and the user time of arrival is high, a second route can be traveled (¶ 49, ¶¶ 134-136) wherein the second route can inherently have a heavier traffic amount than the relatively low traffic amount of the first route. 
In both 1) and 2) the second route is intentionally selected to increase travel time of the vehicle, in order to optimize or equalize the travel times of the vehicle and the user with respect to a meeting location (i.e., ¶ 49, ¶134).  The second route may select a second vehicle route with relatively heavy traffic as the optimal second route so long as the timing coincides with a user arrival timing (¶140 “the second vehicle route 208 can be based on data 902C . . . can include additional traffic data associated with the geographic area 200 (e.g., indicating a certain road is impeded by heavy traffic) . . . system 106 can determine the second vehicle route 208 (e.g., optimal vehicle holding pattern) by processing map data and traffic data to establish an estimated time back to the location 202 associated with the user 110”).  Accordingly, second route 1) anticipates the limitation “wherein from a first route and a second route having a heavier traffic amount than a traffic amount of the first route, the second route is selected for the delivery route” is disclosed by Donnelly.
In addition, although Donnelly discloses selecting a vehicle route to arrive at the set arrival time of the user, as well as searching between routes and selecting a route with a heavier traffic amount, as noted above, Donnelly fails to overtly disclose searching between two routes wherein both routes arrive at the set time of a user. 

For example, Hirose, from the same field of endeavor, discloses searching for a first route and a second route wherein each of the first route and the second route allow for the moveable body to arrive at a set arrival time, wherein the time of arrival is set prior to searching for a first and second route 
(¶¶ 84-90 “calculates the expected arrival time as an expected time to arrive at a desired destination. For example, firstly the traffic-congestion recognizer 187 calculates the expected arrival time as the expected time to arrive at the desired destination. Then based on the calculated expected arrival time, preset scheduled time, the time-series data 12i, the traffic-congestion recognizer 187 generates traffic-congestion prediction information about predictions of the traffic-congestions that may arise at any locations before arriving at the destination or at the preset scheduled time . . . calculates the expected arrival time to arrive at a desired location on a candidate travel route specified by candidate travel route information . . . route processor 188 searches for a travel route by computing the driving route of the vehicle on the basis of the setting information that is set by a user for setting the route as well as the map information stored in the storage 160 . . . route processor 188 searches for available roads . . . with a shorter required time, a route with a shorter distance, or a route without traffic-congestions and traffic controls . . . if, for example, there are a plurality of roads R1, R2 and R3 having a common branching point and a common meeting point on a route from a starting point S to destination G as shown in FIG. 7, the time required for passing through the respective roads R1, R2 and R3 is calculated. The required time is computed using the information from the sensor 110 and the map information etc. More specifically, the route processor 188 computes the miles to be driven during a predetermined time period based on the information about the legal speed contained in the map information, and computes the drive time from the branching point to the meeting point using the matching data MM of the map information based on the computed miles to be driven. Then, the route processor 188 generates estimated required time information and stores the information in the memory 170. The route processor 188 further generates weighting information, which indicates the priority used to select the route, for each road”) (¶92 “If the weighting is equal to or less than a predetermined threshold, the route processor 188 reallocates that weighting in accordance with the percentage of other weightings. For example, if the threshold is preset to 10% and PR1, PR2 and PR3 are respectively 50%, 40% and 10%, the route processor 188 reallocates the 10% of the PR3 so that PR1, PR2 and PR3 respectively become 55.56%, 44.44% and 0% based on the proportion of 50:40=55.56:44.44, and appropriately stores the weighting information in the memory 170. Then, the route processor 188 selects the any one of the roads R1, R2 and R3 between the branching point and the meeting point based on the weighting information and generates travel route information. Also, the route processor 188 calculates the time required to arrive at the destination through each route, and generates required time information about the required time”) (¶95 “set information may include date information for specifying date and event information about events such as festivals and sports meeting”) (¶108, 119 “the weighting information may be used only in the travel route setting step, or in both the travel route setting step and the reroute search step”) (s208, FIG. 10 acquire time series data; s206, search for travel route) (¶ 122 “traffic-congestion recognizer 187 predicts the condition of the traffic-congestion at the desired location on each of the candidate travel routes at the expected arrival time on the basis of the time-series data 12i acquired in the Step S208”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time effective filing to search between a plurality of routes with various differences, i.e., a shorter route with higher traffic, a longer route with lighter congestion, and various other considerations (i.e., energy efficiency, road surface, construction, etc.) and selecting a route to achieve a set time of arrival wherein selecting a road with heavier traffic is one of the options based on the various conditions in the system of Donnelly in view of the combined teachings of Donnelly and Hirose. For example, a route with higher traffic may be selected as the optimal route in consideration that the higher traffic route may be a shorter route, and Hirose discloses either the length of the route or the level of traffic may be taken as the primary consideration in selecting an optimal route from a plurality of candidate routes (¶ 88 “route processor 188 searches for available roads . . . with a shorter required time, a route with a shorter distance, or a route without traffic-congestions and traffic controls”). 

With respect to claim 2, Donnelly discloses wherein when it is determined that the movable body is unable to reach the delivery destination at the set arrival time, the server is configured to transmit a delivery delay notification to a mobile terminal of the user (¶ 53 “The autonomous vehicle can provide the user with one or more communications indicating the actions taken by the autonomous vehicle . . . [i]n the event that the autonomous vehicle does not find a parking spot and does not stop in the travel way, the autonomous vehicle can provide a communication to the user indicating as such (e.g., "I could not locate you at the pin drop, traffic forced me to go around the block. Please proceed to the pin drop")”; ¶ 54; ¶¶ 57- 58 “computing system can determine an estimated traffic impact of the autonomous vehicle . . . the communications and user interfaces described herein provide the user with updated information regarding the autonomous vehicle's actions and locations, thereby increasing the user's knowledge and understanding of the autonomous vehicle's intentions”), 
	With respect to claim 3, Donnelly discloses when it is determined that the movable body will reach the delivery destination at a time earlier than the set arrival time by a predetermined time, the server is configured to transmit, to the movable body, a standby instruction for bringing the movable body into a standby state at a parking area (¶ 48 “one or more vehicle actions based at least in part on the estimated traffic impact and/or the estimated time of user arrival . . . vehicle action(s) can include stopping within the vicinity of the location associated with the user (e.g., at least partially in the travel way). For example, in the event that the level of traffic (e.g., the number of other vehicles that would be impacted by an in-lane stop) is below a traffic threshold, the autonomous vehicle can determine that the vehicle can stop within the travel way to wait for the user to arrive at the vehicle”) (¶109 “The estimated time estimated time of user arrival (e.g., estimated time until the user 110 completes boarding) can help the vehicle computing system 102 determine whether or not to stop at least partially in the travel way 600. Such time estimate(s) can be expressed as a time duration (e.g., user estimated to arrive in 1 minute) and/or a point in time (e.g., user estimated to arrive at 10:31 am (PT))”) (¶127 “vehicle computing system 102 can determine an estimated time of user arrival based at least in part on the location data associated with the user device 138 . . . vehicle computing system 102 can determine the amount of time that the object(s) within its surroundings would be impacted as the vehicle 104 waits for the user 110”) (¶133 “in the event that the estimated time of user 702 arrival is below the time constraint 706 (e.g., the estimated time of user arrival is low), the vehicle computing system 102 can determine that the vehicle 104 can stop at least partially within the travel way 600”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Hirose and further in view of U.S. Patent Application Publication No. 2019/0016331 to Carlson et al. (“Carlson”)
With respect to claim 4, Donnelly discloses standby instruction for bringing the moveable body into a standby state in a parking area (¶28 “When within a vicinity of the location, the autonomous vehicle can attempt to identify a parking spot that is out of a travel way (e.g., out of a traffic lane)”) (¶ 90 “the vehicle 104 can position itself into that parking location accordingly”; ¶159; ¶171 “system 102 can cause the vehicle 104 to park (e.g., autonomously, without user input),”).  However, Donnelly fails to disclose the standby instruction includes charging a power storage device of the moveable vehicle at the parking area. 
	However, providing instructions to an autonomous vehicle with a battery to charge battery at a power supply facility was known to one of ordinary skill in the art at the time of invention. For example, Carlson, from the same field of endeavor discloses 

Accordingly, it would have been obvious to one of ordinary skill in the art to provide instructions to an autonomous vehicle in a parking area to charge a vehicle battery at a power supply facility, as taught by Carlson, in the system of Donnelly in view of Hirose, in order to predictively schedule refueling of the autonomous vehicle to maximize downtime efficiency such that the vehicle does not run out of charge during scheduled deliveries (Carlson, ¶ 81 “predict an interval of time during which to activate driverless recharging so that a battery may be recharged sufficiently to propel autonomous vehicle 920 over a range of distances to accomplish planned or predicted activities”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment. Specifically, the claim amendments have overcome the previous prior art rejection and a new rejection has been issued. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667